
	
		I
		112th CONGRESS
		2d Session
		S. 1409
		IN THE HOUSE OF
		  REPRESENTATIVES
		
			August 2, 2012
			Referred to the 
			 Committee on Oversight and Government Reform
		
		AN ACT
		To intensify efforts to identify, prevent,
		  and recover payment error, waste, fraud, and abuse within Federal
		  spending.
	
	
		1.Short titleThis Act may be cited as the
			 Improper Payments Elimination and
			 Recovery Improvement Act of 2012.
		2.DefinitionsIn this Act—
			(1)the term agency means an
			 executive agency as that term is defined under section 102 of title 31, United
			 States Code; and
			(2)the term improper payment has
			 the meaning given that term in section 2(g) of the Improper Payments
			 Information Act of 2002 (31 U.S.C. 3321 note), as redesignated by section
			 3(a)(1) of this Act.
			3.Improving the Determination of Improper
			 Payments By Federal Agencies
			(a)In generalSection 2 of the Improper Payments
			 Information Act of 2002 (31 U.S.C. 3321 note) is amended—
				(1)by redesignating subsections (b) through
			 (g) as subsections (c) through (h), respectively;
				(2)by inserting after subsection (a) the
			 following:
					
						(b)Improving the determination of improper
				payments
							(1)In generalThe Director of the Office of Management
				and Budget shall on an annual basis—
								(A)identify a list of high-priority Federal
				programs for greater levels of oversight and review—
									(i)in which the highest dollar value or
				highest rate of improper payments occur; or
									(ii)for which there is a higher risk of
				improper payments; and
									(B)in coordination with the agency responsible
				for administering the high-priority program, establish annual targets and
				semi-annual or quarterly actions for reducing improper payments associated with
				each high-priority program.
								(2)Report on high-priority improper
				payments
								(A)In generalSubject to Federal privacy policies and to
				the extent permitted by law, each agency with a program identified under
				paragraph (1)(A) on an annual basis shall submit to the Inspector General of
				that agency, and make available to the public (including availability through
				the Internet), a report on that program.
								(B)ContentsEach report under this paragraph—
									(i)shall describe—
										(I)any action the agency—
											(aa)has taken or plans to take to recover
				improper payments; and
											(bb)intends to take to prevent future improper
				payments; and
											(ii)shall not include any referrals the agency
				made or anticipates making to the Department of Justice, or any information
				provided in connection with such referrals.
									(C)Public availability on central
				websiteThe Office of
				Management and Budget shall make each report submitted under this paragraph
				available on a central website.
								(D)Availability of information to Inspector
				GeneralSubparagraph (B)(ii)
				shall not prohibit any referral or information being made available to an
				Inspector General as otherwise provided by law.
								(E)Assessment and
				recommendationsThe Inspector
				General of each agency that submits a report under this paragraph shall, for
				each program of the agency that is identified under paragraph (1)(A)—
									(i)review—
										(I)the assessment of the level of risk
				associated with the program, and the quality of the improper payment estimates
				and methodology of the agency relating to the program; and
										(II)the oversight or financial controls to
				identify and prevent improper payments under the program; and
										(ii)submit to Congress recommendations, which
				may be included in another report submitted by the Inspector General to
				Congress, for modifying any plans of the agency relating to the program,
				including improvements for improper payments determination and estimation
				methodology.
									;
				(3)in subsection (d) (as redesignated by
			 paragraph (1) of this subsection), by striking subsection (b)
			 each place that term appears and inserting subsection
			 (c);
				(4)in subsection (e) (as redesignated by
			 paragraph (1) of this subsection), by striking subsection (b)
			 and inserting subsection (c); and
				(5)in subsection (g)(3) (as redesignated by
			 paragraph (1) of this subsection), by inserting or a Federal
			 employee after non-Federal person or entity.
				(b)Improved estimates
				(1)In generalNot later than 180 days after the date of
			 enactment of this Act, the Director of the Office of Management and Budget
			 shall provide guidance to agencies for improving the estimates of improper
			 payments under the Improper Payments Information Act of 2002 (31 U.S.C. 3321
			 note).
				(2)GuidanceGuidance under this subsection
			 shall—
					(A)strengthen the estimation process of
			 agencies by setting standards for agencies to follow in determining the
			 underlying validity of sampled payments to ensure amounts being billed are
			 proper; and
					(B)instruct agencies to give the persons or
			 entities performing improper payments estimates access to all necessary payment
			 data, including access to relevant documentation;
					(C)explicitly bar agencies from relying on
			 self-reporting by the recipients of agency payments as the sole source basis
			 for improper payments estimates;
					(D)require agencies to include all identified
			 improper payments in the reported estimate, regardless of whether the improper
			 payment in question has been or is being recovered;
					(E)include payments to employees, including
			 salary, locality pay, travel pay, purchase card use, and other employee
			 payments, as subject to risk assessment and, where appropriate, improper
			 payment estimation; and
					(F)require agencies to tailor their corrective
			 actions for the high-priority programs identified under section 2(b)(1)(A) of
			 the Improper Payments Information Act of 2002 (31 U.S.C. 3321 note) to better
			 reflect the unique processes, procedures, and risks involved in each specific
			 program.
					(c)Technical and conforming
			 amendmentsThe Improper
			 Payments Elimination and Recovery Act of 2010 (Public Law 111–204; 124 Stat.
			 2224) is amended—
				(1)in section 2(h)(1) (31 U.S.C. 3321 note),
			 by striking section 2(f) and all that follows and inserting
			 section 2(g) of the Improper Payments Information Act of 2002 (31 U.S.C.
			 3321 note).; and
				(2)in section 3(a) (31 U.S.C. 3321
			 note)—
					(A)in paragraph (1), by striking
			 section 2(f) and all that follows and inserting section
			 2(g) of the Improper Payments Information Act of 2002 (31 U.S.C. 3321
			 note).; and
					(B)in paragraph (3)—
						(i)by striking section 2(b)
			 each place it appears and inserting section 2(c); and
						(ii)by striking section 2(c)
			 each place it appears and inserting section 2(d).
						4.Improper Payments InformationSection 2(a)(3)(A)(ii) of the Improper
			 Payments Information Act of 2002 (31 U.S.C. 3321 note) is amended by striking
			 with respect to fiscal years following September 30th of a fiscal year
			 beginning before fiscal year 2013 as determined by the Office of Management and
			 Budget and inserting with respect to fiscal year 2014 and each
			 fiscal year thereafter.
		5.Do not pay initiative
			(a)Prepayment and preaward procedures
				(1)In generalEach agency shall review prepayment and
			 preaward procedures and ensure that a thorough review of available databases
			 with relevant information on eligibility occurs to determine program or award
			 eligibility and prevent improper payments before the release of any Federal
			 funds.
				(2)DatabasesAt a minimum and before issuing any payment
			 and award, each agency shall review as appropriate the following databases to
			 verify eligibility of the payment and award:
					(A)The Death Master File of the Social
			 Security Administration.
					(B)The General Services Administration’s
			 Excluded Parties List System.
					(C)The Debt Check Database of the Department
			 of the Treasury.
					(D)The Credit Alert System or Credit Alert
			 Interactive Voice Response System of the Department of Housing and Urban
			 Development.
					(E)The List of Excluded Individuals/Entities
			 of the Office of Inspector General of the Department of Health and Human
			 Services.
					(b)Do not pay Initiative
				(1)EstablishmentThere is established the Do Not Pay
			 Initiative which shall include—
					(A)use of the databases described under
			 subsection (a)(2); and
					(B)use of other databases designated by the
			 Director of the Office of Management and Budget in consultation with agencies
			 and in accordance with paragraph (2).
					(2)Other databasesIn making designations of other databases
			 under paragraph (1)(B), the Director of the Office of Management and Budget
			 shall—
					(A)consider any database that substantially
			 assists in preventing improper payments; and
					(B)provide public notice and an opportunity
			 for comment before designating a database under paragraph (1)(B).
					(3)Access and review by agenciesFor purposes of identifying and preventing
			 improper payments, each agency shall have access to, and use of, the Do Not Pay
			 Initiative to verify payment or award eligibility in accordance with subsection
			 (a) when the Director of the Office of Management and Budget determines the Do
			 Not Pay Initiative is appropriately established for the agency.
				(4)Payment otherwise requiredWhen using the Do Not Pay Initiative, an
			 agency shall recognize that there may be circumstances under which the law
			 requires a payment or award to be made to a recipient, regardless of whether
			 that recipient is identified as potentially ineligible under the Do Not Pay
			 Initiative.
				(5)Annual reportThe Director of the Office of Management
			 and Budget shall submit to Congress an annual report, which may be included as
			 part of another report submitted to Congress by the Director, regarding the
			 operation of the Do Not Pay Initiative, which shall—
					(A)include an evaluation of whether the Do Not
			 Pay Initiative has reduced improper payments or improper awards; and
					(B)provide the frequency of corrections or
			 identification of incorrect information.
					(c)Database integration planNot later than 60 days after the date of
			 enactment of this Act, the Director of the Office of Management and Budget
			 shall provide to the Congress a plan for—
				(1)inclusion of other databases on the Do Not
			 Pay Initiative;
				(2)to the extent permitted by law, agency
			 access to the Do Not Pay Initiative; and
				(3)the multilateral data use agreements
			 described under subsection (e).
				(d)Initial working system
				(1)EstablishmentNot later than 90 days after the date of
			 enactment of this Act, the Director of the Office of Management and Budget
			 shall establish a working system for prepayment and preaward review that
			 includes the Do Not Pay Initiative as described under this section.
				(2)Working
			 systemThe working system
			 established under paragraph (1)—
					(A)may be located within an appropriate
			 agency;
					(B)shall include not less than 3 agencies as
			 users of the system; and
					(C)shall include investigation activities for
			 fraud and systemic improper payments detection through analytic technologies
			 and other techniques, which may include commercial database use or
			 access.
					(3)Application to all agenciesNot later than June 1, 2013, each agency
			 shall review all payments and awards for all programs of that agency through
			 the system established under this subsection.
				(e)Facilitating data access by Federal
			 agencies and Offices of Inspectors General for purposes of program
			 integrity
				(1)DefinitionIn this subsection, the term
			 Inspector General means an Inspector General described in
			 subparagraph (A), (B), or (I) of section 11(b)(1) of the Inspector General Act
			 of 1978 (5 U.S.C. App.).
				(2)Computer matching by federal agencies for
			 purposes of investigation and prevention of improper payments and
			 fraud
					(A)In generalExcept as provided in this paragraph, in
			 accordance with section 552a of title 5, United States Code (commonly known as
			 the Privacy Act of 1974), each Inspector General and the head of each agency
			 may enter into computer matching agreements that allow ongoing data matching
			 (which shall include automated data matching) in order to assist in the
			 detection and prevention of improper payments.
					(B)ReviewNot later than 60 days after a proposal for
			 an agreement under subparagraph (A) has been presented to a Data Integrity
			 Board established under section 552a(u) of title 5, United States Code, for
			 consideration, the Data Integrity Board shall respond to the proposal.
					(C)Termination dateAn agreement under subparagraph (A)—
						(i)shall have a termination date of less than
			 3 years; and
						(ii)during the 3-month period ending on the
			 date on which the agreement is scheduled to terminate, may be renewed by the
			 agencies entering the agreement for not more than 3 years.
						(D)Multiple agenciesFor purposes of this paragraph, section
			 552a(o)(1) of title 5, United States Code, shall be applied by substituting
			 between the source agency and the recipient agency or non-Federal agency
			 or an agreement governing multiple agencies for between the
			 source agency and the recipient agency or non-Federal agency in the
			 matter preceding subparagraph (A).
					(E)Cost-benefit analysisA justification under section 552a(o)(1)(B)
			 of title 5, United States Code, relating to an agreement under subparagraph (A)
			 is not required to contain a specific estimate of any savings under the
			 computer matching agreement.
					(F)Guidance by the Office of Management and
			 BudgetNot later than 6
			 months after the date of enactment of this Act, and in consultation with the
			 Council of Inspectors General on Integrity and Efficiency, the Secretary of
			 Health and Human Services, the Commissioner of Social Security, and the head of
			 any other relevant agency, the Director of the Office of Management and Budget
			 shall—
						(i)issue guidance for agencies regarding
			 implementing this paragraph, which shall include standards for—
							(I)reimbursement of costs, when necessary,
			 between agencies;
							(II)retention and timely destruction of records
			 in accordance with section 552a(o)(1)(F) of title 5, United States Code;
							(III)prohibiting duplication and redisclosure of
			 records in accordance with section 552a(o)(1)(H) of title 5, United States
			 Code;
							(ii)review the procedures of the Data Integrity
			 Boards established under section 552a(u) of title 5, United States Code, and
			 develop new guidance for the Data Integrity Boards to—
							(I)improve the effectiveness and
			 responsiveness of the Data Integrity Boards; and
							(II)ensure privacy protections in accordance
			 with section 552a of title 5, United States Code (commonly known as the Privacy
			 Act of 1974); and
							(III)establish standard matching agreements for
			 use when appropriate; and
							(iii)establish and clarify rules regarding what
			 constitutes making an agreement entered under subparagraph (A) available upon
			 request to the public for purposes of section 552a(o)(2)(A)(ii) of title 5,
			 United States Code, which shall include requiring publication of the agreement
			 on a public website.
						(G)CorrectionsThe Director of the Office of Management
			 and Budget shall establish procedures providing for the correction of data in
			 order to ensure—
						(i)compliance with section 552a(p) of title 5,
			 United States Code; and
						(ii)that corrections are made in any Do Not Pay
			 Initiative database and in any relevant source databases designated by the
			 Director of the Office of Management and Budget under subsection (b)(1).
						(H)ComplianceThe head of each agency, in consultation
			 with the Inspector General of the agency, shall ensure that any information
			 provided to an individual or entity under this subsection is provided in
			 accordance with protocols established under this subsection.
					(I)Rule of constructionNothing in this subsection shall be
			 construed to affect the rights of an individual under section 552a(p) of title
			 5, United States Code.
					(f)Development and access to a database of
			 incarcerated individualsNot
			 later than 1 year after the date of enactment of this Act, the Attorney General
			 shall submit to Congress recommendations for increasing the use of, access to,
			 and the technical feasibility of using data on the Federal, State, and local
			 conviction and incarceration status of individuals for purposes of identifying
			 and preventing improper payments by Federal agencies and programs and
			 fraud.
			(g)Plan To curb Federal improper payments to
			 deceased individuals by improving the quality and use by Federal agencies of
			 the Social Security Administration death master file
				(1)EstablishmentIn conjunction with the Commissioner of
			 Social Security and in consultation with relevant stakeholders that have an
			 interest in or responsibility for providing the data, and the States, the
			 Director of the Office of Management and Budget shall establish a plan for
			 improving the quality, accuracy, and timeliness of death data maintained by the
			 Social Security Administration, including death information reported to the
			 Commissioner under section 205(r) of the Social Security Act (42 U.S.C.
			 405(r)).
				(2)Additional actions under planThe plan established under this subsection
			 shall include recommended actions by agencies to—
					(A)increase the quality and frequency of
			 access to the Death Master File and other death data;
					(B)achieve a goal of at least daily access as
			 appropriate;
					(C)provide for all States and other data
			 providers to use improved and electronic means for providing data;
					(D)identify improved methods by agencies for
			 determining ineligible payments due to the death of a recipient through
			 proactive verification means; and
					(E)address improper payments made by agencies
			 to deceased individuals as part of Federal retirement programs.
					(3)ReportNot later than 120 days after the date of
			 enactment of this Act, the Director of the Office of Management and Budget
			 shall submit a report to Congress on the plan established under this
			 subsection, including recommended legislation.
				6.Improving recovery of improper
			 payments
			(a)DefinitionIn this section, the term recovery
			 audit means a recovery audit described under section 2(h) of the
			 Improper Payments Elimination and Recovery Act of 2010.
			(b)ReviewThe Director of the Office of Management
			 and Budget shall determine—
				(1)current and historical rates and amounts of
			 recovery of improper payments (or, in cases in which improper payments are
			 identified solely on the basis of a sample, recovery rates and amounts
			 estimated on the basis of the applicable sample), including a list of agency
			 recovery audit contract programs and specific information of amounts and
			 payments recovered by recovery audit contractors; and
				(2)targets for recovering improper payments,
			 including specific information on amounts and payments recovered by recovery
			 audit contractors.
				
	
		
			Passed the Senate
			 August 1, 2012.
			Nancy Erickson,
			Secretary
		
	
